DETAILED ACTION
Response to Amendment
The Amendment filed 2/12/2021 has been entered. Claims 1-15 are pending in the application. Claims 1-3 and 9 have been amended. Claims 13-15 are new. 
Response to Arguments
Applicant’s argument, see pages 13-16, with respect to 102 and 103 rejections have been fully considered, but are not persuasive.
Applicant argues that Guy fails to teach the new limitations of claims 1 and 9 that require each of the first and second direct acting valve to include a first/second hole in the upstream wall of the valve chamber such that the first/second hole fluidly connects the first/second inlet with the first/second valve chamber.  The amended claims further require adjusting a pressure within at least one of the first valve chamber and the second valve chamber by flowing air through at least one of the first/second hole into the first/second valve chamber.
Examiner respectfully disagrees.  As clearly shown in the annotated figure below, Guy teaches(Fig 4) a first/second inlet fluidly connected to the first/second valve chamber(120), a first/second upstream wall(119a), wherein the first/second valve chamber is bounded in an upstream direction by the first/second upstream wall and a first/second hole is positioned on the first/second upstream wall to fluidly connect the first/second inlet with the first/second valve chamber.  Guy additionally teaches adjusting a pressure(via 123) within at least one of the first valve chamber and the second valve chamber by flowing air through at least one of the first/second hole into the first/second valve chamber(see page 2, ll. 10-53).

Examiner respectfully disagrees.  As stated in P[0026] of Applicant’s specification, “Direct acting valves are characterized in their capability of the regulating piston to react immediately to fluctuations of inlet pressure as compared to other types of valves, such as servo-regulated valves which sense downstream pressure and then move an upstream valve. Non-direct acting valves typically include delays and/or time-lag between the time a valve controller reacts to downstream pressure and a servo-piston adjusts to in order to regulate outlet pressure”.  In Guy, there is no mention of servo regulation, sensing of downstream pressures, delays or time-lags, or even a controller.  Guy employs simple electro mechanical valves/devices plumbed together to control the pressure in the valve chambers via direct actuation of the piston 116.
Applicant’s appears to try to further support the allegation that at least valve 112 not direct acting by emphasizing “the opening of valve 112 is controlled in dependence on temperature of intake air flowing through the intake duct as sensed by the device 127”.  However, “adjusting at least one of the first control valve assembly and the second control valve assembly in response to the temperature of the air in an outlet of the second direct acting valve by controlling an amount of electric current fed into at least one of the first solenoid valve in the first control valve assembly and the second solenoid valve in the second control valve assembly” is a requirement of the claimed invention.  Therein, it appears controlling the valve in response to the sensing 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guy (GB 1295092).
In Reference to Claim 1
Guy teaches:
A method of regulating air pressure(see page 2, lines 10-30) in an anti-icing system of a nacelle inlet(102) of an engine of an aircraft(see page 1, lines 8-13), the method comprising:

a first direct acting valve(111; see page 1, lines 64-88 and figure 4) comprising:
a first inlet(121);
a first valve chamber(120; see page 1, lines 88-89) fluidly connected to the first inlet(annotated figure 4, via 121-125; Page 2, ll 11-28); 
a first upstream wall(119a), wherein the first valve chamber is bounded in an upstream direction by the first upstream wall(clearly shown in annotated figure 4); 
a first hole(annotated figure 4) positioned on the first upstream wall(clearly shown in annotated figure 4), wherein the first hole fluidly connects the first inlet with the first valve chamber(annotated figure 4; Page 2, ll. 11-28);
a first internal valve body(113, 119a; see page 1, lines 68-78); and 
a first piston(116; see page 1, line 79)  slidably engaged with the first internal valve body(see page 1, lines 79-83);
a first control valve assembly(123; see page 2, line 14) with a first solenoid valve(124) 
and fluidly connected to the first valve chamber of the first direct acting valve(see figure 4 and page 2 lines 11-28);
a second direct acting valve(112; see page 1, lines 64-88 and figure 4) comprising:
a second inlet(121);
a second valve chamber(120; see page 1, lines 88-89) fluidly connected to the second inlet(annotated figure 4, via 121-125; Page 2, ll 11-28); 
a second upstream wall(119a), wherein the second valve chamber is bounded in an upstream direction by the second upstream wall(clearly shown in annotated figure 4); 

a second internal valve body(113, 119a; see page 1, lines 68-78); and 
a second piston(116; see page 1, line 79) slidably engaged with the second internal valve body(see page 1, lines 79-83), wherein the second direct acting valve is fluidly connected to the first direct acting valve in a series configuration(via conduit 100; see figure 3);
a second control valve assembly(123; see page 2, line 14) with a second solenoid valve(124) and fluidly connected to the second valve chamber of the second direct acting valve(see figure 4 and page 2 lines 11-28); and
controlling a heat flux of the nacelle inlet of the engine of the aircraft(see page 2, lines 35-53), wherein controlling the heat flux of the nacelle inlet of the engine of the aircraft comprises:
adjusting at least one of the first control valve assembly and the second control valve assembly in response to the temperature of the air in an outlet of the second direct acting valve(see page 2, lines 35-53 and page 3, lines 12-32) by controlling an amount of electric current fed into at least one of the first solenoid valve in the first control valve assembly and the second solenoid valve in the second control valve assembly(the solenoid valves are either energized or deenergized thereby enabling control of the first and second control valve assemblies in response to temperature; see page 2, lines 35-53 and page 3, lines 12-32);

adjusting a pressure(via 123) within at least one of the first valve chamber and the second valve chamber by flowing air through at least one of the first hole into the first valve chamber and the second hole into the second valve chamber(see page 2, ll. 10-53);
moving at least one of the first direct acting valve and the second direct acting valve by adjusting a pressure of air in at least one of the first valve chamber of the first direct acting valve and the second valve chamber of the second direct acting valve(see page 1, line 80 to page 2, line 10);
adjusting a rate of flow of the air out of the valve assembly by adjusting a rate of flow of air past the at least one of the first piston and the second piston(as the piston 116 slides the plurality of apertures 118 open to adjust the rate of flow of air past the piston; see page 1 line 80 to page 2, line 10);
controlling a pressure of air flowing out of the outlet of the second direct acting valve in response to the adjusted rate of flow of air out of the valve assembly(the pressure of the air flowing out of the second direct acting valve is regulated by 126; see page 2, lines 11-29); and
transporting the air from the outlet of the valve assembly to the nacelle inlet of the engine of the aircraft(via conduit 100 as shown in Fig 3).

    PNG
    media_image1.png
    394
    817
    media_image1.png
    Greyscale

In Reference to Claim 2
Guy teaches:
The method of claim 1(see rejection of claim 1 above), further comprising:
energizing the at least one of the first solenoid valve in the first control valve assembly and the second solenoid valve in the second control valve assembly by feeding an electric current through the at least one of the first solenoid valve in the first control valve assembly and the second solenoid valve in the second control valve assembly(see page 3, lines 11-33);
increasing the rate of flow of the air released into an ambient environment external to the valve assembly out of the at least one of the first control valve assembly and the second control valve assembly by opening the at least one of the first solenoid valve in the first control valve assembly and the second solenoid valve in the second control valve assembly in response to the electric current(valve element 32 is opened, releasing air to atmosphere; see page 3, lines 11-33);

moving the at least one of the first piston of the first direct acting valve and the second piston of the second direct acting valve from an open position into a closed position such that the closed position allows a lesser amount of air to flow past the at least one of the first piston and second piston than the open position by decreasing an effective area between the first internal valve body and the first piston or between the second internal valve body and the second piston(see page 3, lines 11-33; since the flow heated air into the jacket space in reduced, the piston must be moving from an open position to a closed position);
reducing the rate of flow of air past the at least one of the first piston and the second piston in response to decreasing the effective area between the first internal valve body and the first piston or between the second internal valve body and the second piston(see page 3, lines 11-33; since the piston is closing air flow past the piston must be reduced); and
reducing the pressure of air flowing out of the outlet of the second direct acting valve in response to reducing the rate of flow of air past the at least one of the first 
In Reference to Claim 3
Guy teaches:
The method of claim 1(see rejection of claim 1 above), further comprising:
de-energizing the at least one of the first solenoid valve in the first control valve assembly and the second solenoid valve in the second control valve assembly by decreasing an electric current through the at least one of the first solenoid valve in the first control valve assembly and the second solenoid valve in the second control valve assembly;
decreasing the rate of flow of the air released into an ambient environment external to the valve assembly out of the at least one of the first control valve assembly and the second control valve assembly by closing the at least one of the first solenoid valve in the first control valve assembly and the second solenoid valve in the second control valve assembly in response to the electric current;
increasing the pressure of air in at least one of the first valve chamber of the first direct acting valve and the second valve chamber of the second direct acting valve by increasing the pressure of air in the at least one of the first control valve assembly and the second control valve assembly in response to the decreased rate of flow of air released into an ambient environment external to the valve assembly out of the at least one of the first control valve assembly and the second control valve assembly;
moving the at least one of the first piston of the first direct acting valve and the second piston of the second direct acting valve from an open position into a closed 
increasing the rate of flow of air past the at least one of the first piston and the second piston in response to increasing the effective area between the first internal valve body and the first piston or between the second internal valve body and the second piston; and
increasing the pressure of air flowing out of the outlet of the second direct acting valve in response to increasing the rate of flow of air past the at least one of the first piston and the second piston(as stated on page 3, lines 11-33; if the temperature within 102 decreases the reverse what is described above in claim 2 occurs; the solenoid is deenergized, airflow to atmosphere is decreased, pressure within chamber 120 is increased and the direct acting valve opens to allow increased airflow and thus increased pressure to 102).
In Reference to Claim 4
Guy teaches:
The method of claim 1(see rejection of claim 1 above),
closing the first direct acting valve and the second direct acting valve in response to a measured temperature of the outlet of the second direct acting valve(see page 2, ll. 28-53; Fig 3).
In Reference to Claim 14
Guy teaches:
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guy in view of Dasilva et al. (US 7959109), hereinafter: “Dasilva”.
In Reference to Claims 5 and 6
Guy teaches:
The method of claim 1(see rejection of claim 1 above)
Guy fails to teach:
wherein upon a failure of the first direct acting valve, locking the first piston of the first direct acting valve in an open position and
wherein upon a failure of the second direct acting valve, locking the second piston of the second direct acting valve in an open position.
Dasilva teaches:
A first control valve(V1) and a second control valve(V2) for an aircraft anti-icing system, wherein each control valve comprises a locking mechanism for locking the valves V1 and V2 in a position designated for minimum equipment list aircraft dispatch.
Therefore, it would have been obvious to one of ordinary skill in the art, to modify Guy to incorporate the teachings of Dasilva to use valve locking mechanisms for locking the valve pistons in fully open positions to accommodate system failures while meeting the minimum requirements for aircraft dispatch(Col 3, l. 66 to Col 4, l. 16).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guy in view of Douglass et al. (US 6644350), hereinafter: “Douglass”.
In Reference to Claim 9
Guy teaches:

flowing air into a valve assembly(see figure 3 and page 1, lines 17-28)  comprising:
a first direct acting valve(111; see page 1, lines 64-88 and figure 4) comprising:
a first inlet(121);
a first valve chamber(120; see page 1, lines 88-89) fluidly connected to the first inlet(annotated figure 4, via 121-125; Page 2, ll 11-28); 
a first upstream wall(119a), wherein the first valve chamber is bounded in an upstream direction by the first upstream wall(clearly shown in annotated figure 4); 
a first hole(annotated figure 4) positioned on the first upstream wall(clearly shown in annotated figure 4), wherein the first hole fluidly connects the first inlet with the first valve chamber(annotated figure 4; Page 2, ll. 11-28);
a first internal valve body(113, 119a; see page 1, lines 88-78) surrounding the first valve chamber(figure 4), and 
a first piston(116; see page 1, line 79)  slidably engaged with the first internal valve body(see page 1, lines 79-83);
a first control valve assembly(123; see page 2, line 14) with a first solenoid valve(124) and fluidly connected to the first valve chamber of the first direct acting valve(see figure 4 and page 2 lines 11-28);

a second inlet(121);
a second valve chamber(120; see page 1, lines 88-89) fluidly connected to the second inlet(annotated figure 4, via 121-125; Page 2, ll 11-28); 
a second upstream wall(119a), wherein the second valve chamber is bounded in an upstream direction by the second upstream wall(clearly shown in annotated figure 4); 
a second hole(annotated figure 4) positioned on the second upstream wall(clearly shown in annotated figure 4), wherein the second hole fluidly connects the second inlet with the second valve chamber(annotated figure 4; Page 2, ll. 11-28)
a second internal valve body(113, 119a; see page 1, lines 68-78) surrounding the second valve chamber(figure 4); and 
a second piston(116; see page 1, line 79) slidably engaged with the second internal valve body(see page 1, lines 79-83),
a second control valve assembly(123; see page 2, line 14) with a second solenoid valve(124) and fluidly connected to the second valve chamber of the second direct acting valve(see figure 4 and page 2 lines 11-28); 
controlling a heat flux of the nacelle inlet of the engine of the aircraft(see page 2, lines 35-53), wherein controlling the heat flux of the nacelle inlet of the engine of the aircraft comprises:
energizing the at least one of the first solenoid valve in the first control valve assembly and the second solenoid valve in the second control valve assembly by 
adjusting a pressure(via 123) within at least one of the first valve chamber and the second valve chamber by flowing air through at least one of the first hole into the first valve chamber and the second hole into the second valve chamber(see page 2, ll. 10-53);
increasing the rate of flow of the air released into an ambient environment external to the valve assembly out of the at least one of the first control valve assembly and the second control valve assembly by opening the at least one of the first solenoid valve in the first control valve assembly and the second solenoid valve in the second control valve assembly in response to the electric current(valve element 32 is opened, releasing air to atmosphere; see page 3, lines 11-33);
decreasing the pressure of air in at least one of the first valve chamber of the first direct acting valve and the second valve chamber of the second direct acting valve by decreasing the pressure of air in the at least one of the first control valve assembly and the second control valve assembly in response to the increased rate of flow of air released into an ambient environment external to the valve assembly out of the at least one of the first control valve assembly and the second control valve assembly(see page 3, lines 11-33);
moving the at least one of the first piston of the first direct acting valve and the second piston of the second direct acting valve from an open position into a closed position such that the closed position allows a lesser amount of air to flow past the at 
reducing the rate of flow of air past the at least one of the first piston and the second piston in response to decreasing the effective area between the first internal valve body and the first piston or between the second internal valve body and the second piston(see page 3, lines 11-33; since the piston is closing air flow past the piston must be reduced); and
reducing the pressure of air flowing out of the outlet of the second direct acting valve in response to reducing the rate of flow of air past the at least one of the first piston and the second piston(if the flow of air into the heated jacket space is reduced, the pressure of the air must also be reduced; see page 3, lines 11-33).
transporting the air from the outlet of the valve assembly to the nacelle inlet of the engine of the aircraft(via conduit 100 as shown in Fig 3).
Guy fails to teach:
wherein the first and second control valve assemblies comprises: a first/second solenoid valve comprising: a first/second ball element; a first/second plunger attached to the first/second ball element; and a first/second solenoid surrounding the first/second plunger, the first/second solenoid for creating a magnetic field to interact with the first/second plunger
Douglass teaches:

a first solenoid valve(20) comprising: 
a first ball element(48); 
a first plunger(80) attached to or in contact with the first ball element(Fig 3; 80 is in contact with the ball element 48); and a first solenoid(70,78) surrounding the first plunger(Col 3, ll. 38-51), the first solenoid for creating a magnetic field to interact with the first plunger(Col 3, ll. 38-51)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Guy to incorporate the teachings of Douglass to replace the each of the first and second solenoid valve assemblies of Guy to provide variable pressure solenoid control valves having increased efficiency and improved operational performance(Col 2, ll. 35-51 and Col 9, ll. 1-15).
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guy.
In Reference to Claims 10 and 11
Guy in view of Douglass teaches:
The method of claim 9(see rejection of claim 9 above), wherein the temperature of the air flowing to the duct 102 is maintained by a temperature sensor 127 and temperature switches 128 and 129.
Guy in view of Douglass fails to explicitly teach:
maintaining a temperature of the nacelle inlet surface from 40° to 400° F. (4.44° to 204° C.)

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of Guy in view of Douglass by setting the temperature sensor and switches to operate the deicing system between 40 and 400 degrees F for the purpose of preventing icing on the surface of the nacelle and to prevent overheating of the nacelle which could cause damage to the nacelle body, seals and other nacelle components.
Since the applicant has not disclosed that maintaining a temperature of the nacelle inlet surface from 40° to 400° F. (4.44° to 204° C.) and preventing a temperature of the nacelle inlet surface from exceeding 400° F. (204° C.) solves any stated problem or is for any particular purpose, and it appears that the deicing system of Guy would perform equally well with temperature limits as claimed by the applicant, it would have been an obvious matter of design choice to further modify the method of Guy by setting the temperature sensor and switches to operate the deicing system between 40 and 400 degrees F as claimed which would yield predictable results. In this case, the predictable result would be a regulating the temperature of the nacelle to preventing icing on the surface and to prevent any overheating of the nacelle which could cause damage to the nacelle body, seals and other nacelle components.
When modifying the method of Guy, the temperature limits of the temperature sensor 127 and temperature limit switches 128 and 129 would be set to maintain the desired temperature of the nacelle surface between 40 and 400 degrees F. 

In Reference to Claim 15
Guy in view of Douglass teaches:
The method of claim 9(see rejection of claim 9 above), further comprising adjusting a pressure(via 123) within each of the first valve chamber and the second valve chamber by flowing air through the first hole and into the first valve chamber and flowing air through the second hole into the second valve chamber(see page 2, ll. 10-53), wherein the second inlet is in direct fluid communication with an outlet of the first direct acting valve(because the valve are in series configuration as shown in Fig 3, the second inlet is in direct fluid communication with the outlet of the first direct acting valve)

Allowable Subject Matter
Claims 7, 8 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Guy teaches a lip element 117 has an axial face and the internal valve body 119a also has an axial face in Fig 4. However, Guy is silent regarding the angle of the respective axial faces and therefore fails to teach an expansion angle from 15 to 60 degrees.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745